DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the RCE filed on 09/20/2022; claim(s) 1- 20 is/are pending; claim(s) 1 & 8 is/are independent claim(s).
The limitations “power source modifier” and “harmonic generator” (Claims 8- 12) are continued to be interpreted under 112(f) despite applicant’s intention/wish to not interpret them under 112(f). See, Remarks, page 7 & Last Office action mailed 05/20/2022, pages 4- 5. This is because the actual claim language (see, “3-prong analysis” of MPEP 2181), not the applicant’s intention, controls whether a claim limitation should be treated accordance to 112(f) or not.

Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 09/20/2022, with respect to the amended limitations of independent claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. Specifically, Examiner agrees that Kawashima does not necessarily expressly teach “continue operating” requirement of the claim 1 and similarly for claim 8. 
However, upon further consideration, a new ground(s) of rejection is made in view of discovery of new prior art and its combination as set forth below. Specifically, prior cited Ogawa reference is replaced with newly discovered Ikenobou (JP H0833392 A (attached), see pages of Machine translation) as set forth below.
Ikenobou teaches:
page 4: The active filter 4 is stopped. As a result, it is possible to suppress an increase in output voltage when there is no load.
Furthermore, if the active filter 4 fails for some reason, normal boosting operation cannot be performed, The electric compressor 9 cannot be operated. Therefore, a countermeasure is taken by changing the AC voltage applied to the inverter unit 8 when a failure is detected. That is, the voltage applied to the electric compressor 9 is set to be high, and the active filter 4 It is possible to make it the same as the normal time, and it is possible to continue the operation without stopping the electric compressor 9.

Page 8,
Therefore, when the active filter 4 fails, as shown in FIG. The effective value of the inverter with respect to the operating frequency of the electric compressor 9 becomes higher than that during the operation of V /Change to F pattern and output voltage of inverter (effective value) To be high. As a result, as a result, the voltage applied to the electric compressor 9 can be made constant regardless of whether the electric compressor 9 is in a normal state or a failure state as shown in FIG. 10A, and the electric compressor 9 does not stop. The operation can be continued.

However, although the operation can be continued, since the active filter 4 is out of order, a means for notifying the user by some method is required. Therefore, during the operation when the active filter 4 is out of order, the indoor unit side of the air conditioner may be provided with an LED or a buzzer for informing that the normal operation mode is not in effect. As a result, it is possible to continue driving in the form of emergency driving means until the service staff arrives, and there is no inconvenience to the user.

Page 9:

According to the third aspect, if the active filter fails , the boosting operation cannot be performed and the electric compressor may be locked due to insufficient voltage applied to the electric compressor. Therefore, the operation of the air conditioner cannot be continued. However, since the failure detection means for detecting the failure of the active filter is provided and the AC voltage applied to the inverter section is changed when the failure is detected, the output voltage of the inverter section rises and the operation can be continued. Moreover, by notifying the user that the active filter has failed, the air conditioner can be operated until the service personnel come to repair it, especially in areas where the service is not sufficient, and the user can be operated. There is no inconvenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1- 3, 7- 9, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima et al. [Kawashima, reference of the record] (US 5793623 A) in view of Ikenobou (JP Patent Number: H0833392, machine translation and original Ikenobou document is attached).

Regarding claim 1, Kawashima teaches power source quality management system [System of fig. 1] comprising:
a load apparatus ["a power compressor 6"] that operates in response to a power-source electric power being supplied thereto from a power source [“commercial power source 1”] (Fig. 1, Col. 20, lines 15-20, fig. 1);
a power source modifier ["an active filter 5 as a power source system" wherein this filter 5 "is provided for improving a harmonic suppression and a power factor" and/or "switching control section 12 controls an output voltage from the active filter". Please note, the dependent claim 2 clarifies the improvement unit can be either active filter or PWM converter or a phase modifying device]  that is connected to the power source and improves a quality of the power source (Fig. 1, Col. 20, lines 35 - 50);
processor ["state detecting section 12c detects if an abnormality has occurred in the active filter 5 based on the output voltage detected by the output voltage detecting section 8"] that determines a presence or absence of a failure of the power source modifier (Col. 21, lines 15- 25, Col. 24, lines 49- 57); and
a controller ["microcomputer 14", fig. 1] that makes the load apparatus stops [“By stopping the supply of the power, for example, when an abnormality occurs in the active filter 5 …stops the operation of the inverter circuit 4 immediately… thereby terminating the operation of the air conditioner”] operating in a normal state the generation of the harmonic current can be suppressed”] becomes less than or equal to a maximum value of a corresponding one of the power-source electric power, the power-source current, and the power-source harmonic in response to a determination by the processor that the power source modifier has failed, the maximum value being obtained when no failure has occurred in the power source modifier (Col. 21, lines 17- 40, Col. 22, lines 20- 28, Col. 23, lines 25- 50, Col. 24, In 1- 20).
While Kawashima teaches stopping (1stopping of the operation or cutting power) operation of the normal state responsive to determination that power source modifier has failed, it may or may not teach such stop operation of the normal state means also to include “continue operating in a state limited more than when no failure has occurred in the power source modifier” or simply stop operating after determining the power source modifier has failed as claimed and shown with strikethrough emphasis.
Ikenobou is directed to an air conditioner equipped with an active filter for the purpose of power factor improvement and power supply harmonic current suppression ([0001]). Specifically, Ikenobou teaches power source quality management system comprising: a controller that makes a load apparatus continue operating in a state limited [“when the active filter 4 fails, as shown in… As a result, as a result, the voltage applied to the electric compressor 9 can be made constant regardless of whether the electric compressor 9 is in a normal state or a failure state as shown in FIG. 10A,and the electric compressor 9 does not stop. The operation can be continued ….it is possible to continue driving in the form of emergency driving means until the service staff arrives”] more than when no failure has occurred in the power source modifier, so that any one of the power-source electric power, a power-source current, and a power-source harmonic becomes less than or equal to a maximum value of a corresponding one of the power-source electric power, the power-source current, and the power-source harmonic in response to a determination [“the active filter 4 is out of order”] by the processor that the power source modifier has failed (pages 4, 9-10 of the attached translated document).
Ikenobou teaches in page 9:
According to the third aspect, if the active filter fails , the boosting operation cannot be performed and the electric compressor may be locked due to insufficient voltage applied to the electric compressor. Therefore, the operation of the air conditioner cannot be continued. However, since the failure detection means for detecting the failure of the active filter is provided and the AC voltage applied to the inverter section is changed when the failure is detected, the output voltage of the inverter section rises and the operation can be continued. Moreover, by notifying the user that the active filter has failed, the air conditioner can be operated until the service personnel come to repair it, especially in areas where the service is not sufficient, and the user can be operated. There is no inconvenience.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Ikenobou and Kawashima because they both related to detecting faulty condition of the power source modifier used to provide improved power supply to a compressor of an air conditioner system and (2) modify the system of Kawashima to allow continue operating in a state limited more than when no failure has occurred in the power source modifier in response to a determination that the power source modifier has failed using the technique of Ikenobou. Doing so would allow continue operating of the air conditioner for some time after failure of the power source modifier, thereby avoiding inconvenience (continue operating the AC system until repaired) to the user (Ikenobou, page 8).

Regarding claim 2, Kawashima further teaches the power source quality management system according to claim 1, wherein the power source modifier is any one of 
a PWM converter device [switching device 12], an active filter device [active filter 5], and a phase modifying device (Fig. 1).

Regarding claim 3, Kawashima further teaches the power source quality management system according to claim 1, whereinAttorney Docket No: 4633-0731PUS1 - 46 – 
the load is any one of an air conditioning apparatus an elevator, and a lighting device (Col. 6, lines, 34- 36, “FIG. 1 is a schematic circuit diagram depicting the structure of an air conditioner in accordance with the first embodiment of the present invention”).

Regarding claim 7, Kawashima further teaches the power source quality management system according to claim 1, wherein
the power source modifier is incorporated in the load apparatus [[the entire system of fig. 1 is an air conditioning device type of the load. The active filter is incorporated as part of the air conditioner. Thus, the entire system of fig. 1 can be called a load and in this case the filter is incorporated in the system of the Air conditioner] (Col. 9, lines, 57-68).

Regarding claim 8, the rejection of claim 1 is incorporated. Thus, only in summary, Kawashima further teaches an air conditioning apparatus [“FIG. 1 an air conditioning device”] comprising: (fig. 1, Col. 19,  lines 55- -60);
 a harmonic generator [“inverter circuit 4” because the spec in page 12 states inverter device (6) as an example harmonic generation unit] from which a power-source harmonic is generated, the harmonic generator being connected to a power source [“commercial power source 1”] and supplied with a power-source electric power from the power source (fig. 1, Col. 20, lines 1- 15);
 a power source modifier [“the switching control section 12” that can be a PWM converter to control the pulse provided to the transistor 43] that is connected in parallel [the switching control section 12 and the inverter 4 are parallel with respect to power source 1 as shown in fig. 1] with the harmonic generator with respect to the power source and improves a quality of the power source (1) (Fig. 1, Col.20, lines 45- 55);
 a processor [“state detecting section 12c” which “may be actuated by a separately provided power source from the microcomputer 14”] that determines a presence or absence of a failure [abnormality of active filter/ control section 12] of the power source modifier (Col. 24, lines 50-55, fig. 1); and
a controller that makes the harmonic generator stop operating 
Kawashima does not teach its controller to make the harmonic generator continue operating in a state limited more than when no failure has occurred in the power source modifier in response to a determination by the processor that the power source modifier has failed as claimed.
Ikenobou teaches a power management system for an air conditioning apparatus comprising a controller that makes the harmonic generator [“the inverter section 8”] continue operating in a state limited more than when no failure has occurred in the power source modifier, so that any one of the power-source electric power, a power-source current, and the power-source harmonic becomes less than or equal to a maximum value of a corresponding one of the power-source electric power, the power-source current, and the power-source harmonic in response to a determination [“failure detection means 30 for detecting a failure of the active filter 4 is provided”] by the processor that the power source modifier has failed ([0011], pages 4, 9 of the attached translated document).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Ikenobou and Kawashima because they both related to detecting faulty state in the power source modifier used to provide improved power supply to a compressor of an air conditioner system and (2) modify the system of Kawashima to have its controller to make the harmonic generator to continue to operate in a limited state after determining that the power source modifier has failed using the technique of Ikenobou. Doing so it would allow continue operating the air conditioner for some time even after failure of the power source modifier without increasing inconvenience (by immediate stopping the air conditioner) to the user (Ikenobou, page 8).
Regarding claim 9, Kawashima further teaches the air conditioning apparatus according to Claim 8, wherein the power source modifier is any one of an active filter [filter 5] and a PWM converter (Fig. 1).

Regarding claim 13, Kawashima further teaches the power source quality management system according to Claim 2, wherein the load apparatus is any one of an air conditioning apparatus, an elevator, and a lighting device (Fig. 1/72 is AC system).

Claim(s) 4, 10, & 14- 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Ikenobou, and further view of Miyazawa et al3. (JP02016067079A, Pub. Date: April 28, 2016).

Regarding claim 4, Kawashima in view of Ikenobou teaches of determining the power source modifier has failed but fails to disclose its determining of failed condition is by using the technique/scheme of “when a power-source power factor of the power source (1) is lower than a first predetermined value” as claimed.
Miyazawa teaches a controller capable of discriminating whether an abnormality occurs in a power element [“motor”] or not. Specifically, Miyazawa teaches the power element has failed can be concluded when a power-source power factor of the power source is lower [“when a power factor angle or exceeds an upper limit threshold and the power factor angle or is below a lower limit threshold” and “step S13, and it is determined that the motor 10 has an abnormality”] than a first predetermined value (Abstract, see following outlined lines from machine translation). In summary, Miyazawa demonstrates comparing power-source power factor of the power source with one or more predetermined value(s) to determine that the power source modifier has failed was a known technique before the invention.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of and Kawashima in view of Ikenobou because they both are related to determining faulty condition occurring in multi-phase power elements and (2) modify the system of Kawashima in view of Ogawa to use the known technique of Miyazawa (i.e., check for whether the power-source power factor is less than a threshold) to conform/double check that power source modifier (the phase control portion of the system of fig. 1) has failed after the startup once the motor 6/inverter 4 is stopped. Doing so the faulty condition of the power source modifier of Kawashima in view of Ikenobou can be conformed/double checked using an additional testing scheme (comparing the monitored power factor with standard value) thereby increasing the reliability of concluding of presence of the failed power source modifier by the processor.

Regarding claims 10 & 14-16, the combination of Kawashima, Ikenobou, and Miyazawa teaches/renders obvious the inventions of these claims for the similar reasons set forth in claim 4. 
Claim(s) 5, 11, & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Ikenobou, and further in view of Kusube4 (JP2010193646A, Pub. Date: 2010-09-02).

	Regarding claim 5, while Kawashima in view of Ikenobou teaches determining the failure of the power quality improvement unit (i.e., active filter) utilized to suppress higher harmonic current from a power source (Col. 1, lines 4- 6 of Kawashima), it still does not teach such determination is when the power-source harmonic is greater than a second predetermined value. 
	Kusube is directed to using a harmonic countermeasure device 3 for compensating harmonics related to a commercial power supply 1 (Abstract). Specifically, Kusube teaches the processor determines that the power source modifier has failed when the power-source harmonic is greater than a second predetermined value (Abstract, [0019-0023]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kusube and Kawashima in view of Ikenobou because they both are related to using a harmonic suppression-based power quality improvement unit in a power management system and (2) use the known technique of Ikenobou to determine whether the active filter of the Kawashima in view of Ogawa is in failed state or is in normal state. Doing so erroneous detection of failed condition due to influence of superimposed noise with the signal wiring can be suppressed (Kusube, [004, 006]). Furthermore, the technique of Kusube can be used as a backup/conformation method by PHOSITA to conclude that its active filter is not in normal state.

	Regarding claims 11 & 17- 19,  the combination of Kawashima, Ikenobou, and Kusube teaches/renders obvious to the inventions of these claims for the similar reasons set forth in claim 5.

	Claim(s) 6, 12, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima in view of Ikenobou, and further in view of Kuhara5 (JP2017085789A, Pub. Date: 2017-05-18).

	Regarding claim 6, while Kawashima in view of Ikenobou teaches of the processor determining the power source modifier has failed, it does not teach using the condition of when the power-source current from the power source has a waveform different from a waveform of the power-source current that is obtained in a state where no failure has occurred in the power source modifier to determine the power source modifier has failed as claimed.
Kuhara is directed to determining failure of the power source quality improvement unit used in a power management system. Specifically, Kuhara teaches a system [system shown in fig. 1, please see the reproduced fig. 1 below] comprising:
the processor determines that the power source modifier [e.g., converter 2  having a “step-up active filter 10”, analogous to Kawashima’s filter 5 or switching device 5] has failed when the power-source current from the power source has a waveform [“result of comparison between the abnormality determining threshold value read from the storing section 30 and the current value of the present current outputted to the rectifying circuit 5 by the AC power source 4”] different from a waveform of the power-source current that is obtained in a state [“past current output” stored in storage 30 to set abnormality determination threshold value]  where no failure has occurred in the power source modifier ([0020- 0021,  0035]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Kuhara and Kawashima in view of Ikenobou because they both are related to determining failure of the power source quality improvement unit of a power system and (2) have the system of Kawashima in view of Ikenobou to use the technique of Kuhara to determine whether its power source modifier (item 5 and/or switching unit 12) is faulty or not using a simple/easy technique described by Kuhara (Kuhara, [004]). Furthermore, the technique of Kuhara can be used by PHOSITA in the system of Kawashima in view of Ikenobou as a backup/alternate/redundant technique to identify abnormal characteristics of active filter and/or switching unit.

 Regarding claim 12 & 20, the combination of Kawashima, Ikenobou, and Kuhara teaches/renders obvious the inventions of these claims for the similar reasons set forth above in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “microcomputer 14 stops the inverter circuit 4 upon detecting the occurrence of abnormality in the active filter 5 by the state detecting section 12c”
        2 “As shown in FIG. 7, an air conditioner in accordance with the present embodiment is provided”
        
        3 Miyazawa was cited during earlier mailed Office action.
        4 cited during earlier mailed Office action.
        5 Kuhara was cited during earlier mailed Office action.